Title: From Thomas Jefferson to Edmond Charles Genet, 15 December 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Dec. 15. 1793.

In answer to the several letters you have done me the honor of writing on the subject of tonnage and duties demanded at the Custom houses on the vessels and goods of the fugitives from St. Domingo, I have to inform you that the opinion being that the terms of the law did not authorize
 the Executive to dispense with those demands, I have taken the proper measures for having the subject submitted to the Legislature, who are competent to the giving an exemption by passing a special law if they shall think the nature of the case calls for it. I have the honor to be with great respect Sir Your most obedt & most humble sert

Th: Jefferson

